Citation Nr: 0735015	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-44 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of the 
service-connected fracture of the left zygomatic arch, 
claimed as earaches, headaches, and arthritis of the left 
jaw.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 through 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that the issues of entitlement to service 
connection for earaches, entitlement to service connection 
for headaches, and entitlement to service connection for 
arthritis of the left jaw have been recharacterized, as set 
forth above, to encompass all residuals of the service-
connected fracture of the left zygomatic arch.


FINDINGS OF FACT

1.  Competent medical evidence consistently shows a current 
diagnosis of left temporomandibular joint disease that is 
manifested by headaches and earaches.

2.  VA and private medical evidence relates the currently 
diagnosed left temporomandibular joint disease to the 
service-connected fracture of the left zygomatic arch.


CONCLUSION OF LAW

The criteria for service connection for left 
temporomandibular joint disease, manifested by left localized 
temporal headaches and left otalgia, secondary to the 
service-connected fracture of the left zygomatic arch, are 
met.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303(a), 3.310(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for the residuals 
of his service-connected fracture of the left zygomatic arch.  
This claim was developed as three separate claims for 
headaches, arthritis of the jaw, and earaches, all as 
secondary to the service-connected disability.  The RO 
appears to have styled the issues based upon the veteran's 
private medical records.  See Dr. Love records showing 
complaints of earache and headache.  The Board has 
recharacterized the issue to include any residuals of the 
veteran's service-connected disability.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131;  
38 C.F.R. § 3.303(a).  The veteran, however, is seeking 
service connection for the residuals of a service-connected 
disability.  Under 38 C.F.R. § 3.310(a), service connection 
may be granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The veteran's claim was remanded by the Board in September 
2006 so that the veteran could be afforded a VA examination 
to "diagnose any conditions caused or aggravated by the 
fracture of the left zygomatic arch."  There have been 
several examinations since, which provide varying degrees of 
description, but which consistently diagnose a 
temporomandibular joint disease caused by the veteran's 
service-connected disability.

In October 2006, the veteran submitted a March 2006 opinion 
from his private dentist.  The physician reported the 
veteran's history of zygomatic fracture.  Clinical 
examination at that time revealed that the veteran's maximum 
incisal opening was 25mm, at which point he had pain. The 
veteran has a "very late, limited deviation to the left."  
There were not detectable palpable or audible clicks or pops 
in either joint, but the veteran was tender to palpation over 
the left TMJ.  The dentist diagnosed chronic 
temporomandibular derangement, left, and opined that the 
disability "is undoubtedly secondary to the trauma that he 
received in the area."  See March 2006 report from Barrett, 
D.D.S.

The veteran was afforded a VA maxillofacial surgical 
examination in November 2006.  At this time, the veteran 
again experienced pain on palpation of the temporomandibular 
joint and pain on movement. The examiner reported "rather 
marked limitation of excursion or opening of the jaw."  The 
examiner diagnosed "status post left zygomatic arch 
fracture, depressed" based upon the history as seen in the 
veteran's claims folder, and left temporomandibular 
dysfunction, pain, secondary to fracture left zygomatic arch.  
While x-rays were taken contemporaneous with this 
examination, the reports were not available to the examiner 
at the time of dictation.  The examiner went on to say, 
without explanation, that he could "equivocally say that it 
is more likely than not that the fracture of the left 
zygomatic arch caused or aggravated arthritis of the jaw or 
chronic headaches" experienced by the veteran.  This 
examination report was deemed inadequate because, first, x-
ray reports were unavailable, and second, the nexus opinion 
regarding the arthritis and headaches was made without 
clinical examination, discussion and diagnosis of those 
conditions.  

The veteran was afforded a follow-up examination in April 
2007.  He was again examined by the same VA examiner that 
wrote the November 2006 examination report.  Physical 
examination at that time revealed no tenderness, except 
following the examiner's palpation above the zygomatic arches 
bilaterally.  There was discomfort in the immediate area 
above the left zygomatic arch and the temporalis muscle.  The 
examiner noted that the November 2006 x-rays of the zygomatic 
arches appeared unremarkable.  The examiner then diagnosed 
left temporomandibular joint dysfunction.  He went on to 
discuss the lack of x-ray findings of fracture.  In 
particular, he noted that the current x-ray did not show a 
fracture, and that the prior diagnosis of left zygomatic arch 
fracture depressed was made without x-ray or surgical 
correction.  He went on to note that there is no history of 
otitis media or migraine-like headaches.  The examiner 
concluded that the prior fracture was "very minor" and that 
"it is less likely than not that the fracture of the left 
zygomatic arch caused the aggravated arthritis of the jaw, or 
chronic earaches or chronic headaches."  He went on to say 
that "the possibility of the injury resulting in the pain is 
possible and should be a dental call, if it is made."  The 
Board presumes that the examiner was speaking of the pain 
associated with the diagnosed left temporomandibular joint 
dysfunction.  There was no discussion, however, of the 
etiology of the diagnosed condition.

The veteran was afforded a VA dental examination in April 
2007.  Mastication interference was noted as due to pain in 
the left temporomandibular joint.  Physical examination 
revealed pain to the left temporomandibular joint upon 
palpation to the face.  The examiner also reported irregular 
jaw movements in which the veteran chews "in an essentially 
normal vertical movement only."  Temporomandibular joint 
disease incipient, left temporomandibular joint, and pain to 
the face and jaws was diagnosed.  No etiology was associated 
with the diagnosis.

The VA examiner that examined the veteran in November 2006 
and April 2007 again examined the veteran in May 2007.  At 
that time painful limitation of motion was reported when 
chewing and opening and closing the mouth.  The veteran 
reported that he chews on his right side due to pain and 
headache that is triggered when chewing on the left.  The 
examiner went on to diagnose left temporomandibular joint 
neuralgia; left otalgia secondary to referred pain from left 
zygomatic arch neuralgia; and left localized temporal 
preauricular head pain from left zygomatic arch neuralgia.  
The examiner explained that the headaches and ear pain are 
associated with the left zygomatic arch neuralgia.  The 
examiner further explained that the veteran's chronic 
neuralgia is secondary to the service connected "healed 
zygomatic arch fracture."  This reported etiology was 
clearly explained as based upon a review of the veteran's 
service medical records, showing the October 1985 injury that 
led to service connection for the fracture of the left 
zygomatic arch.  The examiner concluded by opining that 
"this injury and persistent temporomandibular joint 
neuralgia is the cause of the left localized temporal 
headaches and left otalgia."

To summarize, the private medical evidence submitted by the 
veteran and the various VA examination reports show a 
consistent diagnosis of left temporomandibular joint disease, 
which is manifested by left localized temporal headaches and 
left otalgia.  The May 2007 VA examination report shows that 
the left temporomandibular joint disease is a result of the 
fracture of the left zygomatic arch for which the veteran is 
service-connected.  As such, service connection for left 
temporomandibular joint disease is warranted under 38 C.F.R. 
§ 3.310(a), because it is shown by the medical evidence of 
record that the disability is proximately due to the 
veteran's service-connected disability.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for left temporomandibular 
joint disease, manifested by left localized temporal 
headaches and left otalgia, secondary to the service-
connected fracture of the left zygomatic arch, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


